Carleton Harris, Chief Justice (dissenting). In dissenting, I take cognizance of the fact that we are living in tumultuous and abnormal days; otherwise, I should only take the view herein expressed with great reluctance, and for that matter, otherwise, the legislature would not have passed the resolution under discussion. Certainly, it is entirely possible that the General Assembly could he called hack at any day, and this call could well come during the preparation for trial, or during the trial itself. The majority says that ‘ ‘ This risk, however, is part of the sacrifice involved in this particular type of public service.” While the emergency clause to Act 4 of 1931 (Sec. 27-1401) states the purpose of the legislation to he, ' “ * * * that members of tbe législature shall attend to their public duties rather than to their private affairs * * I am also persuaded that a secondary purpose was to prevent the sacrifice of a legislator’s private practice. Under normal circumstances, the lawyer legislator knows when the General Assembly will meet, and can make his plans accordingly, but under the present existing circumstances, the time of a possible reconvening cannot be ascertained, and under this ruling of the majority, preparation for litigation, dates for trial, etc., cannot be made with certainty. . Irrespective of the fact that the word “adjourn” is used in the resolution, a reading of same clearly shows that the legislature intended to recess rather than to adjourn. Black’s Law Dictionary, 4th Edition, page 1434, defines the difference between a recess and an adjournment. A recess is: “In legislative practice, the interval, occurring in consequence of an adjournment, between the sessions of the same continuous legislative body; not the interval between the final adjournment of one body and the convening of another at the next regular session.” In other words, it is a temporary dismissal, and not an adjournment sine die. We find this view expressed in one of our own cases Tipton v. Parker, 71 Ark. 193, 74 S. W. 298. There, Justice Wood quotes Judge Cooley, relative to the authority of a legislative committee to sit during a recess of the house which had appointed it. Following which, Judge Wood states: “The ‘recess’ here referred to by Judge Cooley means the intermission between sittings of the same body at its regular or adjourned session, and not to the interval between the final adjournment of one body and the convening of another at the next regular session. When. applied to a legislative body, it means a temporary dismissal, and not an adjournment sine die.” Here, according to the resolution under discussion “ * * * the items within the purview of the proclamation for the convening of the present session have not been completed; and that there are yet numerous bills in committee and various items that we can consider; 3. That additional time is needed to study and draft legislation which may vitally affect our school problems; Accordingly, in my opinion, the • legislature is only in recess, and its lawyer members are entitled to-the protection afforded by Section 27-1401. I would therefore grant the petition.